Citation Nr: 1725215	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue, claimed as Gulf War Syndrome.  

2.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diffuse body, muscle, and joint pain, claimed as Gulf War Syndrome.  

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to August 29, 2011.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 29, 2011.  


REPRESENTATION

Veteran represented by:	M. Viterna, Attorney at Law

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in May 2011, when it reopened the Veteran's claim of entitlement to service connection for a chronic multi-symptom disability, and remanded this issue, along with the Veteran's claims for a higher rating for service-connected PTSD and entitlement to a TDIU, for further development.  

In a February 2013 rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD to 100 percent, effective August 29, 2011.  In an April 2014 decision, the Board found that there was no longer a controversy with respect to the question of the Veteran's entitlement to a TDIU for the period from and after August 29, 2011, as the RO granted a 100 percent schedular rating for PTSD as of that date.  The Board then remanded the issues of entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, and entitlement to a TDIU prior to August 29, 2011.  

These matters were before the Board again in April 2015, when it granted service connection for a gastrointestinal disorder manifested by diarrhea as a result of an undiagnosed illness pursuant to 38 C.F.R. § 3.317, in addition to service connection for tension headaches.  The Board also remanded the instant service connection claims, the claim for an increased rating for PTSD prior to August 29, 2011, and the claim for a TDIU prior to August 29, 2011, for additional development.  
As the Board noted in its April 2015 order, in an April 2014 brief, the Veteran's attorney requested an effective date earlier than August 29, 2011, for the grant of a 100 percent schedular rating for PTSD.  As the RO did not grant a 100 percent schedular rating for the complete appeal period prior to August 29, 2011, the issue of entitlement to an initial increased rating for PTSD prior to August 29, 2011 remains before the Board.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations from December 1990 to April 1991.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has chronic fatigue syndrome, a medically unexplained chronic multisymptom illness.  

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's symptoms of diffuse body, muscle, and joint pain, claimed as Gulf War Syndrome, constitute an undiagnosed illness or medically unexplained chronic multisymptom illness that is defined by a cluster of signs and symptoms.  

4.  For the period prior to April 8, 2008, the preponderance of the evidence establishes that the Veteran's PTSD more nearly approximated reduced reliability and productivity due to symptoms such as depressed mood, anxiety, sleep disturbances, memory impairment, suspiciousness of others, hypervigilance, irritability, and difficulty in establishing and maintaining effective relationships.  

5.  For the period from April 8, 2008, to August 29, 2011, the preponderance of the evidence establishes that the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as recurrent suicidal ideations or thoughts of self harm, exacerbated irritability, difficulty controlling anger, anxiety, isolation, hypervigilance, and an inability to engage in social activities.  The evidence is against a finding that the Veteran's PTSD resulted in, or more nearly approximated, total occupational and social impairment prior to August 29, 2011.  

6.  Prior to April 8, 2008, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  

7.  For the period from April 8, 2008, to August 29, 2011, the preponderance of the evidence establishes that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the Veteran's chronic fatigue syndrome, claimed as Gulf War Syndrome, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a disability manifested by symptoms of diffuse body, muscle, and joint pain, claimed as Gulf War Syndrome, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  

3.  For the period prior to April 8, 2008, the criteria for an initial 50 percent rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

4.  For the period from April 8, 2008, to August 29, 2011, the criteria for a 70 percent rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  
5.  For the period prior to April 8, 2008, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2016).  

6.  For the period from April 8, 2008, to August 29, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claims for additional development in May 2011, April 2014, and April 2015.  In May 2011, the Board, in pertinent part, instructed the AOJ to send the Veteran a letter advising him of the information and evidence necessary to substantiate a claim for a TDIU, and it instructed the AOJ to schedule the Veteran for VA Gulf War and PTSD examinations.  Following the Board's remand, a letter was sent to the Veteran that set forth the evidence required for establishing entitlement to a TDIU, and he was afforded VA Gulf War and PTSD examinations in August 2011.  

In April 2014, the Board remanded the Veteran's claims for service connection for another examination, as it found that the August 2011 Gulf War examination report was not adequate to decide the Veteran's claims.  The Veteran's TDIU claim was deferred, as it was deemed to be inextricably intertwined with the Veteran's service connection claims.  For reasons that are unclear from the record, the remand order did not address the Veteran's increased rating claim.  The Veteran was subsequently afforded VA examinations pertaining to the instant service connection claims in August 2014.  

In April 2015, the Board remanded the Veteran's claims for an SSOC to be issued that addressed relevant evidence that had been added to the claims file since the April 2009 SOC addressing the Veteran's increased rating claim.  In addition, the Board instructed the AOJ to obtain the Veteran's complete treatment records from the Vet Center in Dearborn Michigan, in addition to any outstanding VA treatment records.  The Board also instructed the AOJ to schedule the Veteran for VA examinations pertaining to the instant service connection claims.  Finally, the Board requested that a medical opinion regarding the functional impact of the Veteran's service-connected disabilities be obtained.  

The record reflects that following the Board's remand order, VA treatment records from the Detroit VAMC were added to the Veteran's claims file.  In addition, the AOJ sent the Veteran a letter in May 2016 and July 2016, which requested that he submit available copies of his Vet Center records or complete a signed release form authorizing VA to obtain the records on his behalf.  The Veteran did not respond to these letters.  However, the Board notes that the Veteran's SSA records do include records from the Vet Center.  

A VA medical opinion addressing the impact of the Veteran's service-connected physical disabilities was obtained in August 2016.  Additionally, a VA medical opinion regarding the Veteran's chronic fatigue and diffuse body, muscle, and joint pain was obtained in December 2016, and, as set forth below, the December 2016 opinion, when considered along with other evidence of record, described the Veteran's claimed disabilities in sufficient detail for the Board's evaluation of the Veteran's claims to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As an initial matter, as the Board is granting the Veteran's claims for service connection, VA's duties to notify and to assist are deemed fully satisfied with respect to these claims, and there is no prejudice to the Veteran in proceeding to decide these issues on appeal.  

With respect to the Veteran's increased rating claim, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for PTSD.  See id.; Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  As for the Veteran's TDIU claim, the RO provided pre-adjudication VCAA notice, by letter, in June 2011.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's increased rating and TDIU claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Medical treatment records, SSA records, and the Veteran's contentions, as reflected in filings from the Veteran's attorney, have been associated with the record.  

With respect to medical records, based on the April 2015 remand order, there is an indication that there might be outstanding treatment records from the Vet Center pertaining to the Veteran's PTSD.  However, as noted above, the AOJ subsequently made multiple attempts to obtain any such records, and the Veteran did not submit the requested records or authorize VA to obtain them on his behalf.  Accordingly, the Board finds that the AOJ made reasonable efforts to obtain these records, and no additional attempt is required for VA to comply with its duty to assist.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant private records, and, that if necessary, a claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the issue of entitlement to an increased rating for PTSD prior to August 29, 2011, the Veteran was afforded VA PTSD examinations in November 2006, April 2008, and August 2011.  As for the Veteran's claim for a TDIU, he was afforded VA Gulf War examinations in November 2006, November 2011, and August 2014, and a medical opinion regarding the impact of his then-service-connected physical disabilities in the aggregate was obtained in August 2016.  As will be explained further below, the examination reports and opinions describe the Veteran's disabilities in sufficient detail for the Board's evaluation of the severity of the Veteran's PTSD prior to August 29, 2011, and its consideration of the impact of his service-connected disabilities on his occupational functioning prior to August 29, 2011, to be fully informed.  As such, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and that has features such as fatigue, pain, and/or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not to be considered medically unexplained.  Id.  The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for six months or more, as well as disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4) (providing that the six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest).  

Under 38 C.F.R. § 3.317, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue, and for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of diffuse body, muscle, and joint pain.  As both of the Veteran's service connection claims involve overlapping facts and/or treatment records, the pertinent facts for both claims are set forth below.  

The Veteran's service treatment records reflect that on entrance into service, his report of medical history provides that he denied any history of symptoms and conditions other than broken bones.  In a corresponding report of medical examination, the Veteran was clinically evaluated as normal.  

The Veteran's service treatment records indicate that he served in the Southwest Asia theater of operations from December 1990 to April 1991.  A November 1992 report of medical examination reflects that the Veteran was clinically evaluated as normal except for identifying body marks and/or scars.  In December 1992, the Veteran complained of cold-like symptoms for three days, specifically, cough, congestion, runny nose, fatigue, and chills.  He was assessed with a viral syndrome.  Several days later, it was noted that the Veteran continued to show flu-like symptoms.  

Following service, a June 1994 VA treatment record provides that the Veteran, in pertinent part, complained of joint pain (swollen wrist, hands, shoulder, and neck), chronic fatigue, recent memory problems, and weight loss over the past two years.  The assessment was "Veteran with 'Persian Gulf Syndrome' seeks treatment for a multiplicity of symptoms plus possible depression."  June 1994 VA treatment records continue to reflect joint pain and stiffness.  
An October 1994 VA treatment record notes that the Veteran complained of symptoms such as light-headedness and "cold and hot" feelings.  A December 1994 treatment record reflects that the Veteran complained of tiredness, aches, and pain.  No assessments were rendered.  

In January 1995, the Veteran complained of fatigue and having no energy, and in February 1995, it was noted that the Veteran was to be seen for "Desert Storm symptoms."  No assessments appear to have been documented.  

A June 1995 VA treatment record provides that the Veteran continued to complain of worsening fatigue and multi-system symptoms, including headaches.  It was noted that all laboratory reports and X-rays were normal, and that the Veteran met some of the criteria for chronic fatigue syndrome.  

Several lay statements were received in October 1995.  The Veteran's parents, L.B. and H.B. wrote that following the Veteran's discharge from service in or around February 1993, they began to notice various symptoms, including loss of weight, constant tiredness, sleep difficulties, intermittent flu-like symptoms every two weeks, and memory loss/forgetfulness.  The added that while the Veteran had always been active in sports, he was now too exhausted to participate in such activities.  A statement from N.C. and B.C., and one from T.B., the Veteran's siblings, described similar symptoms, namely, weight loss, fatigue, insomnia, and flu-like symptoms every two weeks following the Veteran's discharge from active duty service.  

The Veteran was afforded a VA general medical examination in February 1996.  The Veteran described a number of complaints, which he reported had existed since he returned from the Gulf War in 1991.  In pertinent part, the Veteran related being severely fatigued.  According to the Veteran, he would become extremely tired after being awake for two hours.  The Veteran was able to perform work for a full day, but he stated that occasionally he had to go to bed immediately after coming home from work.  Other times, the Veteran was unable to sleep or would awaken frequently.  The Veteran was taking 30- to 45-minute naps during the day, everyday, and he stated that he tried to keep moving because if he sat down, he would tend to fall asleep.  

The Veteran also complained of pain in his shoulder, hands, and arms.  He stated that the pain was present constantly, but that it was most troubling when he would try to fall asleep.  He had no swelling, heat, or redness in any joint accompanying this complaint.  He stated that he experienced pain daily, but that approximately every three to four weeks, he would have a "very bad day" with respect to the pain.  It was noted that the Veteran was taking Buspar and that prior to being placed on Buspar, he had a great deal of difficulty maintaining his weight.  However, it was now stable at 145 pounds.  

On physical examination, there were no abnormalities detected in the Veteran's joints, nor was there muscular tenderness to palpation.  However, the Veteran did complain of minor pain with Patrick's maneuver on the right side.  His musculoskeletal system was otherwise unremarkable.  The Veteran's nervous/neurologic systems were noted as normal.  Additionally, chemistry screening profile was normal, urinalysis was negative, rheumatoid factor was negative, ANA was negative, thyroid function studies were normal, and CBC was normal.  The impressions included easy fatigue, no cause found, and joint pains, no cause found.  

March and April 1998 VA treatment records reflect complaints of flu symptoms.  It was noted that the Veteran was tired and fatigued.  

According to a December 1999 VA treatment record, the Veteran complained of flu-like symptoms, namely, aching joints and chills, for two weeks.  The Veteran affirmed a history of insomnia, excessive sleep, and daytime sleeping, in addition to fatigue and weakness for more than six months that was incapacitating.  The diagnostic impression was acute sinusitis.  Later that month, it was noted that the Veteran had an upper-respiratory tract infection/bronchitis that was resolving.  

A January 2006 VA ambulatory care note provides that the Veteran reported achy pain in his shoulders, knees, ankles, legs, and neck that started years ago.  The Veteran was not taking anything for the pain.  He also reported that his sleep difficulties continued.  Specifically, he would fall asleep and wake up two hours later.  The assessments included multiple joint pain, along with a notation that the Veteran would not take any medications and that ANA and rheumatoid factors were negative in 1996.  He was also assessed with insomnia.  The Veteran continued to related joint pain and sleep difficulty in June 2006, and he continued to be assessed with multiple joint pain and insomnia.  

According to an August 2006 report by a private physician for purposes of Social Security benefits, the Veteran reported having flu-like symptoms all the time, specifically, an on/off low-grade fever up to 99 degrees, body aches all over, and headaches since 1991.  On physical examination, there was no joint swelling or redness.  Dr. Schuchter provided that the Veteran had a history of diffuse body aches, and he provided that it was not severe.  

The Veteran was afforded a VA Gulf War examination in November 2006.  According to the examination report, the Veteran reported having fatigue since returning from the Persian Gulf region in 1991.  Specifically, the Veteran provided that in late 1991, he became weak and fatigued and lost approximately 20 percent of his pre-1991 stamina, and that his stamina was progressively deteriorating.  At the time of the examination, the Veteran estimated that he had lost approximately 75 percent of his pre-1991 stamina.  The Veteran also reported chronic diffuse body muscle joint pains all over, along with fatigue, since 1991.  The Veteran reported having an intermittent low-grade fever, and he was not taking any specific treatment.  It was noted that the Veteran had been following up with doctors since 1994, but no specific diagnosis had been made for his chronic fatigue and diffuse body, joint, muscle, and body pains.  

It was noted that the Veteran used to work as a machine operator, but he had not been working since September 2004.  While he was working, the Veteran did not avail any frequent sick leave.  The Veteran was able to attend to his routine daily activities by himself, and there were no major incapacitating episodes over the year preceding the examination.  There was no prolonged bed rest or hospitalization secondary to fatigue.  The Veteran provided that he was able to walk approximately a half of a mile and could climb approximately two flights of stairs at a stretch.  He was also doing some isometric muscle-strengthening exercises, on average of fifteen minutes each time, every other day.  The Veteran reported becoming more fatigued and weak after a moderate activity and that such increase would last for more than twenty-four hours.  The Veteran was not taking any specific medications for his chronic fatigue.  He was taking cod liver oil for diffuse body pains and joint pains, and reported some improvement.  There was no history of rheumatoid arthritis or migrating arthritis.  

On physical examination of the Veteran's bones and joints, there was no swelling, tenderness, redness, or warmness of the joints, and there was normal range of motion of the joints.  No typical fibromyalgic tender points were elicited, and the Veteran's gait was normal.  Laboratory studies were conducted, which showed that the Veteran was currently ANA positive.  The diagnoses included chronic fatigue since 1991 by history that was as likely as not related to collagenous disease.  The diagnoses also included chronic diffuse body, muscle, and joint pains since 1991, by history, that was as likely as not related to collagenous disease (current ANA positive).  It was noted that there was no fibromyalgia or chronic fatigue syndrome based on the current examination.  According to the examiner, these conditions, in addition to the Veteran's tension headaches, recurrent sinus allergies, chronic diarrhea, and chronic insomnia related to psychiatric conditions, did not likely prevent him from performing his daily routine activities or sedentary jobs.  

According to a January 2007 VA rheumatology note, the Veteran was evaluated for possible lupus.  It was noted that he had a history of joint pains, fatigue, and rashes for the past fifteen years and that he was deployed during the first US-Iraq war.  The Veteran felt as though he had flu symptoms during the entire winter and over half of the summer.  The Veteran also reported a history of fevers and chills, in addition to morning stiffness that would last for one or more hours (shoulders, hand, joints, wrists, knees, elbows, hips, and ankles).  There was swelling of PIP joints bilaterally and increased warmth at his wrists.  It was noted that ANA and rheumatoid factors were negative in 1996.  The impression was autoimmune disease, not clear whether rheumatoid arthritis, lupus, or variant.  

A March 2007 VA rheumatology note reflects ongoing, generalized myalgias and arthralgias, and provides that the Veteran's hands were especially bad.  The Veteran also reported severe fatigue, and he was using complementary alternative medicine.  On a review of systems, the Veteran denied joint swelling but provided that joint stiffness persisted all day.  On physical examination, there was mild tenderness of trigger points at the elbows, but not at the knees or shoulders.  With respect to laboratory tests, the Veteran's C3 and C4, UA, wintrobe, and CRP were normal.  The impression was chronic fatigue with low titer ANA, will check for possible infectious etiologies and vitamin D deficiency.  

The Veteran was afforded another VA Gulf War examination in August 2011.  The examiner referenced the previous VA Gulf War examination report in addition to the January 2007 VA rheumatology note.  The Veteran continued to report chronic fatigue and diffuse body, muscle, and joint pains all over the body since 1991, and the symptoms were unchanged from his previous Gulf War examination.  It was noted that the Veteran had lost approximately 75 percent of his pre-1991 stamina and that his symptoms were almost daily and continuous.  The Veteran's diffuse body, muscle, and joint pains were rated a six or seven on a scale of ten.  The Veteran was not taking any specific pain medication, and the pain was noted to increase after any type of physical activity.  The Veteran was unable to walk more than a half of a mile or climb more than one flight of stairs at a stretch.  The Veteran said that he was able to work "somewhat" for about two hours a day but that if he performed any moderate or severe exertion, he would experience increased fatigue, as well as diffuse body, muscle, and joint pain, for more than twenty-four hours.  The Veteran continued to report a chronic low-grade fever.  

The Veteran was not working, and he reported that he was able to perform daily, routine activities.  There were no major incapacitating episodes or flare-ups, nor were there occurrences of prolonged immobilization or hospitalization.  There were no prostrating conditions.  The Veteran denied any history that was suggestive of rheumatoid arthritis or migrating arthritis.  It was noted that the Veteran was having chronic sleep problems and insomnia related to psychiatric problems.  On physical examination, there was no tenderness or paraspinal muscle spasm.  The Veteran's movements were within normal limits, and no obvious fibromyalgic tender points were elicited.  Laboratory tests were conducted.  The examiner gave diagnoses of chronic fatigue and chronic diffuse body, muscle, and joint pains since 1991 by history, which was at least as likely as not related to collagen disease (ANA positive).  It was noted that there was no fibromyalgia or chronic fatigue syndrome as per the current examination and that the Veteran's joint function was not additionally limited by pain, weakness, fatigue, and lack of endurance by repetitive use.  According to the examiner, the Veteran's chronic fatigue and diffuse body, muscle, and joint pains, in addition to his chronic tension headaches and chronic diarrhea, were not likely preventing him from performing activities of daily routine or those associated with sedentary jobs.  

The Veteran was afforded Gulf War, fibromyalgia, and chronic fatigue examinations in August 2014.  It was noted that the Veteran reported chronic fatigue and diffuse muscle and joint pain since 1991 that started as mild but that had progressively become more severe.  At the time of the examination, the Veteran reported that he has lost almost 80 percent of his original, pre-1991 stamina, and that he would experience pain and fatigue daily.  The Veteran had previously taken pain medication but had switched to herbal medicine and vitamins after seeing a kinesiologist/herbal nutritionist.  The Veteran also reported an on/off low-grade fever, for which he was not utilizing any treatment.  He had no history of sore throat, enlarged lymph glands, tingling and numbness, or sensitivity to the cold.  The examiner opined that the Veteran did not have a current diagnosis of fibromyalgia, nor did he have any signs or symptoms attributable to fibromyalgia.  Continuous medication was not required for the Veteran's symptoms.  The examiner provided that based on the Veteran's history, examination, treatment records, standard medical textbooks, and Gulf War Syndrome guidelines, there was no objective evidence of fibromyalgia or a treatment plan for fibromyalgia.  

The examiner also opined that the Veteran did not have a current diagnosis of chronic fatigue syndrome.  According to the examiner, the Veteran did not have daily fatigue that reduced his daily activity level to less than 50 percent of his pre-illness level.  The examiner also indicated that the Veteran had no history of findings, signs, or symptoms attributable to chronic fatigue syndrome.  According to the examiner, other clinical conditions that might produce similar symptoms were not excluded by history, physical examination, and/or laboratory tests to the extent possible.  Specifically, the examiner noted that the Veteran was also noted as being ANA positive, which was suggestive of collagen vascular disorder.  Continuous medication was not required for chronic fatigue syndrome.  

According to the examiner, based on VA treatment records and previous VA examination, the Veteran's ANA was high, and therefore, his symptoms were most likely from collagen vascular disorder, which was related to a genetic condition rather than Gulf War Syndrome.  The examiner indicated that he was unable to locate any documented evidence of chronic condition of diffuse joint and/or muscle pain, or of chronic fatigue, during service or in the civilian record immediately after service.  

A VA medical opinion was completed in December 2016.  The opinion includes a September 2016 VA rheumatology consult note, which provides that the Veteran complained of fatigue, lack of energy, and pain.  The Veteran's symptoms were chronic, and the Veteran stated that they began more than twenty years ago.  The pain was generalized and was felt in his joints, muscle, and bones.  He was not taking any medications, and he was unable to specify and aggravating or relieving factors.  He had very low energy and stated that he could only do any work for about twenty minutes.  He admitted to some weight loss but no fever or night sweats.  There was no joint swelling or morning stiffness, abdominal or urinary symptoms, Raynaud's, or cold or heat intolerance.  The Veteran was using herbal medications to treat his symptoms and was not willing to take medication.  The impression was chronic pain/fatigue, along with a note that there was no suspicion for an underlying "VTD," and that the Veteran's symptoms were chronic and had been going on for almost twenty years.  The treating physician noted that he would check inflammatory markers, CBC, CMP, T4, TSH, CPK, ANA, and hepatitis C.  As reflected in the December 2016 addendum, the Veteran had a diagnosis of chronic fatigue syndrome.  The examiner added that fibromyalgia was possible, and that fibromyalgia and chronic fatigue syndrome can be seen together and manifest similarly.  According to the examiner, the Veteran's reported diffuse pains did not seem to be related to a diagnosed or undiagnosed disorder.  The examiner added that there was no diagnosis of a connective tissue disease or a collagen vascular disorder at this time.  Additionally, labs were checked for autoimmune disease, but results were insignificant.  The examiner wrote that the Veteran's symptoms began twenty years ago, as per his reports.  

	Legal Analysis:  Chronic Fatigue

Service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more before December 31, 2021, and which cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  The record reflects that the Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e).  

As noted above, chronic fatigue syndrome is considered a medically unexplained "qualifying chronic disability" for purposes of presumptive service connection under 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(a)(2)(i).  Particularly upon consideration of the December 2016 VA medical opinion and the Veteran's medical treatment records, the Board finds that the evidence of record is at least in relative equipoise with respect to the question of whether the Veteran has a diagnosis of chronic fatigue syndrome that has manifested to a degree of 10 percent or more.  

As reflected above, the December 2016 rheumatologist examiner opined that the Veteran had a current diagnosis of chronic fatigue syndrome.  In rendering this conclusion, the examiner considered the current nature and history of the Veteran's symptoms, including complaints of chronic fatigue and a lack of energy that had persisted for over twenty years, in addition to a reported inability to do work for more than twenty minutes.  In addition, in light of previous examiners' findings suggesting that the Veteran's symptoms of chronic fatigue were related to a connective tissue disease, collagen vascular disorder, and/or other autoimmune disease, the examiner also reviewed pertinent laboratory results for inflammatory markers and/or autoimmune disease, which showed insignificant results.  Thus, given the fact that the examiner considered the specific nature of the Veteran's condition, the Veteran's medical treatment records, pertinent laboratory reports, and his medical expertise as a rheumatologist, the December 2016 opinion appears to be both fully-informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  

While the November 2006, August 2011, and August 2014 VA examiners indicated that the Veteran's chronic fatigue symptoms were at least as likely as not related to collagen disease given ANA positive test results, the Board affords these opinions limited probative value.  Significantly, as noted above, there was no current indication of collagen or autoimmune disease in the laboratory results upon which the December 2016 examiner relied in rendering her reliable and probative conclusion that the Veteran had a current diagnosis of chronic fatigue syndrome.  Moreover, the December 2016 examiner's conclusion that the Veteran had chronic fatigue syndrome is bolstered by an earlier VA treatment record dated in June 1995, which provided that the Veteran met some of the criteria for chronic fatigue syndrome.  As such, the evidence of record is at least in relative equipoise and supports a finding that the Veteran has a diagnosis of chronic fatigue syndrome.  

Additionally, when affording the Veteran the benefit of the doubt, the record suggests that his chronic fatigue syndrome has manifested to a degree of 10 percent or more.  As reflected in the Veteran's November 2006 and August 2011 Gulf War examination reports, the Veteran's symptoms of fatigue were daily and continuous, and he reported having lost between 20 and 75 percent of his original, pre-1991 stamina since returning from the Persian Gulf region.  Although there were no objective findings noted with respect to lost stamina, the November 2006/August 2011 examiner raised no issues with respect to the Veteran's credibility.  In this regard, the Board notes that although the August 2014 examiner opined that the Veteran had no signs or symptoms attributable to chronic fatigue syndrome, the Board affords little weight to this opinion, as that examiner's opinion appears to be based on a finding that the Veteran most likely had a collagen vascular disorder rather than chronic fatigue syndrome.  

Finally, there is no indication of affirmative evidence that the Veteran's chronic fatigue syndrome was not incurred during active service in Southwest Asia during the Persian Gulf War; was caused by a supervening condition or event; or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(a)(7).  

Thus, when considering the history of the Veteran's claimed disability and the December 2016 VA opinion, the Board finds that at the very least, the evidence of record is in relative equipoise with respect to whether the Veteran has a qualifying chronic disability, namely, chronic fatigue syndrome, that has manifested to a degree of 10 percent or more during the presumptive period set forth in 38 C.F.R. § 3.317.  As such, the Board affords the Veteran the benefit of the doubt and concludes that service connection for chronic fatigue syndrome is warranted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.317; see also Gilbert, 1 Vet. App. at 54.  

	Legal Analysis:  Diffuse Body, Muscle, and Joint Pain

As detailed above, service connection may be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theatre of operations, or to a degree of 10 percent or more before December 31, 2021, and which cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  

When considering the medical evidence of record and resolving any reasonable doubt in favor of the Veteran, the record supports a finding that the Veteran's claimed disability, manifested by symptoms of diffuse body, muscle, and joint pain, is a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)-(b).  

A review of the Veteran's medical treatment records shows that beginning in 1994, the Veteran routinely sought treatment for joint and/or muscle pain involving various areas of his body, including his wrists, hands, shoulders, arms, and/or neck, in addition to flu-like symptoms of generalized aches, pains, chills, and low-grade fevers.  In this regard, the Board notes that the Veteran is competent to report on factors such as observable aches and pains, and given the consistent nature of his reports, as reflected in the medical treatment records, the Board finds no reason to doubt the Veteran's reported symptomatology.  Moreover, there have been some objective indications of pain with Patrick's maneuver, trigger point tenderness, and joint swelling.  

With respect to the question of whether the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic, multisymptom illness, the Board finds it compelling that the February 1996 VA examiner rendered a diagnosis of joint pains, no cause found.  Additionally, in January 2006, he was given an assessment of multiple joint pain, and at the time of this treatment, it was noted that ANA and rheumatoid factors were negative in 1996.  In August 2006, a private physician gave an assessment of history of diffuse body aches based on the Veteran's reports of flu-like symptoms, on/off low-grade fever, and body aches all over since 1991.  Additionally, the December 2016 examiner indicated that with respect to the Veteran's complaints of chronic joint pain, muscle aches, and morning stiffness, fibromyalgia might be possible.  She also provided that the Veteran's symptoms started twenty years ago.  

Although 2007 VA rheumatology notes and the November 2006, August 2011, and August 2014 examination reports suggested that the Veteran's diffuse body, muscle, and joint pain might be due to an autoimmune disease or collagenous disease given ANA positive test results, the December 2016 VA medical opinion raises doubt as to the probative nature of these diagnostic opinions and/or impressions.  Specifically, as noted above, the December 2016 VA examiner reviewed laboratory results for inflammatory markers, ANA, and/or autoimmune disease.  Significantly, the laboratory testing yielded insignificant results, and there was no diagnosis of a connective tissue disease or collagen vascular disorder.  Moreover, given that the December 2016 examiner relied on recent laboratory testing and her medical expertise as a rheumatologist, her finding of no connective tissue disease, collagen vascular disorder, and/or autoimmune disease appears to be fully-informed and reliable and weighs against a finding that the Veteran's diffuse body, joint, and muscle pain is of partially understood etiology and/or pathophysiology.  

The evidence also shows that the symptoms of the Veteran's diffuse body, muscle, and joint pain are consistent with, or, at the very least, approximate, a compensable rating of 10 percent or more.  Although the Veteran has not been diagnosed with fibromyalgia, where, as here, the Veteran's symptomatology corresponds to the rating criteria for fibromyalgia, it is appropriate to rate his disability by analogy.  See 38 C.F.R. § 4.20.  Under the rating schedule, fibromyalgia is defined as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  "Widespread pain" is defined as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  See id. at Note.  Under Diagnostic Code, a 10 percent rating is warranted for symptoms that require continuous medication.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  A 20 percent rating is warranted for episodic symptoms with exacerbations that are often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  See id.  A 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See id.  While the Board acknowledges that the record does not reflect continuous prescribed medication from VA providers during the course of the appeal, the record also reflects reports of daily pain and an unwillingness from the Veteran to take conventional medications for his condition.  In this regard, the record does indicate that the Veteran has been reported to use "herbal medications" since 2007, with some degree of improvement, under the supervision of a kinesiologist/nutritionist.  Thus, when affording the benefit of the doubt to the Veteran, the symptoms of his disability have manifested to, or approximated, a compensable degree.  

Finally, there is no indication of affirmative evidence that the Veteran's symptoms were not incurred during active service in Southwest Asia during the Persian Gulf War; were caused by a supervening condition or event; or are the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(a)(7).  

Thus, when considering the history of the Veteran's claimed disability and the medical evidence of record, the Board finds that at the very least, the evidence of record is in relative equipoise with respect to whether the Veteran has a qualifying chronic disability, characterized by symptoms of diffuse body, muscle, and joint pain, that has manifested to a degree of 10 percent or more during the presumptive period set forth in 38 C.F.R. § 3.317.  As such, the Board affords the Veteran the benefit of the doubt and concludes that service connection is warranted on a presumptive basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.317; see also Gilbert, 1 Vet. App. at 54.

IV.  Entitlement to an Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  
PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule provides that a 30 percent evaluation for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 81 to 90 is indicative of absent or minimal symptoms, and a GAF score of 91 to 100 represents superior functioning in a wide range of activities.  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.  

	Factual Background

The Veteran contends that he is entitled to an initial increased rating in excess of 30 percent for his service-connected PTSD.  As noted above, during the pendency of the appeal, the RO assigned a 100 percent rating for the Veteran's PTSD, effective August 29, 2011, the date of a VA PTSD examination describing total social and occupational impairment.  As reflected in briefs from the Veteran's attorney, such as those dated in April 2014 and February 2017, the Veteran contends that his PTSD symptoms were just as disabling in 2006 as they were in August 2011.  

A January 2005 VA psychiatric progress note provides that the Veteran reported panic attacks with rapid heartbeat and shortness of breath.  The Veteran was having sleep difficulty due to nightmares related to his military service.  He was unable to watch the Iraq War and was avoiding reading the newspaper because it would cause anxiety with racing thoughts.  The Veteran stated that he was paranoid and did not trust anyone.  The Veteran was living with his fiancé and five year old daughter.  On mental status examination, the Veteran was casually dressed and appropriately groomed.  His behaviour was cooperative and his affect was constricted.  The Veteran was alert and oriented.  He reported intermittent perception disturbances, specifically, auditory hallucinations but not visual hallucinations.  The Veteran exhibited no active thought disorder, and there were no suicidal or homicidal ideations.  The Veteran's insight and judgment were intact, and his memory was characterized as good.  He was assessed with major depression, recurrent, moderate; and rule out PTSD.  He was assigned a GAF score of 58.  As reflected in an April 2005 Vet Center progress note, the Veteran reported difficulty sleeping and stated that his family was "afraid of [him]."  

According to a March 2006 VA PTSD consult, Minnesota Multiphasic Personality Inventory-II (MMPI-2) testing revealed an individual who reported severe levels of psychological distress while at the same time, claimed limited resources in coping with his stressors.  According to the treating provider, a licenced psychologist, the Veteran presented with more distress than that observed in 99.9 percent of community-dwelling individuals and 85 percent of psychiatric patients.  Interpretation of the MMPI-2 test reflected excessive suspiciousness, paranoia, anxiety, suicidal thoughts, inadequacy, idiosyncratic thinking, hallucinations, and delusional thinking.  Inspection of the test results revealed severe levels of distress with particular concern regarding health symptoms, sadness, aberrant experiences, paranoia, and intrusive thoughts.  The Veteran's personality style was suggestive of one who was disconnected from reality, socially withdrawn, unable to obtain pleasure from activities, and isolative.  According to the Mississippi Scale and PTSD Checklist-Military tests, the Veteran reflected a level that was higher than that observed in patients diagnosed with PTSD.  According to the treating provider, in summary, the Veteran's MMPI-2 was suggestive of an individual who feels agitated, suspicious, socially aloof, paranoid, suicidal, and worried.  His presentation on two of the three measures of PTSD was consistent with that seen in individuals with PTSD, but it was at the upper end of that continuum.  Ongoing mental health treatment was strongly encouraged to address his symptoms.  

As reflected in a May 2006 VA psychiatric progress note, the Veteran reported feeling depressed.  He was "not doing anything," forgetful, and bored, with poor concentration and energy.  The Veteran was not looking for a job, and he was unmotivated to do so.  The Veteran's sleep was poor, and he was only sleeping approximately two hours per night.  The Veteran attributed his poor sleep to bad dreams related to his military experiences.  On mental status examination, the Veteran was casually dressed and properly groomed.  He had good eye contact, but was frowning.  His behaviour was cooperative and appropriate, and his affect was constricted.  The Veteran's mood was calm, sad, and depressed.  His speech was clear and relevant, and he was alert and oriented.  The Veteran reported auditory hallucinations while in bed, but no visual, tactile, or gustatory hallucinations.  The Veteran exhibited no active thought disorder, but was preoccupied with his Gulf War experiences.  It was noted that the current war in Iraq reminded him of his own military experiences.  No homicidality was present.  The Veteran showed insight, his judgment was intact, and his memory was good.  The Axis I assessments were PTSD; major depression, recurrent, moderate; and nicotine dependence.  The treating psychiatrist assigned a GAF score of 58.  

According to a June 2006 Vet Center progress note, the Veteran discussed an incident that took place at the zoo with his daughter that involved "tons of people."  According to the treating provider, the Veteran was crying as he related how scared he was, and he recoiled in his chair.  The assessment was PTSD, increased arousal-hypervigilance.  As reflected in a June 2006 VA psychiatric progress note, the Veteran continued to report feeling depressed, not doing anything, feeling bored, and having poor concentration accompanied by "paranoia."  Although the Veteran had been given quetiapine at his last visit, he did not take it, as he was suspicious of possible side effects.  The Veteran preferred to take "herbal medicine."  The Veteran was attending group therapy and individual counselling at Vet Center.  He continued to have nightmares related to his military service.  

On mental status examination, the Veteran was casually dressed and properly groomed.  He was frowning but had good eye contact and hygiene.  His behavior was cooperative and appropriate.  His mood was calm but depressed, and his affect was constricted.  The Veteran spoke in a soft-spoken voice, but he was clear, relevant, spontaneous, and verbal.  He was alert and oriented, and there were no reported perception disturbances.  The Veteran had no active suicidal ideations, plans, or gestures, and there was no homicidality.  The Veteran had insight, his judgment was intact, and his memory was good.  The Axis I diagnoses were PTSD, prolonged, chronic; major depression, recurrent, mild; and nicotine dependence.  The treating psychiatrist gave a GAF score of 60.  

A July 2006 Vet Center progress note provides that the Veteran reported no improvements.  Instead, he reported that he still acted like he was "on guard all the time."  He denied suicidal ideations.  The assessment was PTSD, persistent state of arousal.  An August 2006 Vet Center progress note provides that the Veteran felt like he needed to go live by himself in the woods.  It was noted that the Veteran's signs and symptoms of PTSD were very difficult for him to manage but that his daughter was a major bright spot for him, who helped him focus on his future.  Later that month, the Veteran reported on two days in a row, he was able to go out into the community, where it was crowded, and interact with people.  

In October 2006, the Veteran expressed worry about the impact of his PTSD upon his daughter.  The Veteran felt that he needed to move out.  He did not endorse violence or homicidal ideation.  According to a November 2006 Vet Center progress note, the Veteran appeared overwhelmed with his reported symptoms.  The Veteran complained of memory loss, sleeplessness, paranoia, anger, and intrusive memory.  The Veteran felt that he simply needed to go "live in the woods," but he added that his relationship with his daughter prohibited that possibility.  The Veteran denied suicidal or homicidal ideation.  

The Veteran was afforded a VA PTSD examination in November 2006.  The Veteran was living with a "lady friend" who used to be his girlfriend, along with their seven-year-old daughter.  The Veteran was not currently taking medication, but it was noted that in the past, his symptoms were best helped when he was on buspar.  The Veteran reported that he spend most of his days alone and isolated.  He had difficulty sleeping, was hypervigilant, and startled easily.  He avoided being in crowds and in public.  He did not watch television and was bothered by war-related stimuli.  He had problems with nightmares, which involved waking up sweating related to combat experiences.  The Veteran had a poor memory for events and had trouble getting close to others.  He had problems trusting and having appropriate interpersonal relationships.  He had little interest or enjoyment in activities.  The Veteran got along well with his seven-year-old daughter, but otherwise did not enjoy anything with anyone.  The Veteran was casually dressed and appeared his stated age.  His speech was soft, and his affect was depressed and tearful at times.  He had difficulty composing himself and talking when relating his combat experiences, and he described a depressed mood.  There were no hallucinations, delusions, or formal thought disorder.  There was no suicidal plan or intent, and the Veteran's cognition was grossly intact.  The Axis I diagnosis was PTSD, combat-related, and he was assigned a GAF score of 52, which, according to the examiner, reflected moderate psychosocial and occupational dysfunction due to his symptoms.  

The Veteran's December 2006 Vet Center progress notes indicate that the Veteran's spouse called the Veteran's counselor, as she and the Veteran had been in a fight, and she was asking for guidance.  She related that he had already called a domestic violence hotline.  She indicated that she did not believe that she or her daughter were in any immediate danger.  Several days later, the Veteran, his spouse, and child attended a session at Vet Center, during which the Veteran's eight-year-old daughter indicated that she was afraid of the Veteran because he was "grumpy."  The Veteran denied suicidal or homicidal ideation, but he was noted as being very anxious and angry.  The Veteran agreed to return to group sessions, and if that program was not an option, he agreed to take an anger management course.  

According to a February 2007 VA psychosocial assessment, the Veteran reported intrusive recollections of war, distressing dreams, persistent avoidance of stimuli reminding him of combat events, diminished interested in significant activities, irritability, sleep disturbance, difficulty concentrating, impaired memory functions, and exaggerated startle response to noise.  The Veteran stated that he was afraid to go out and could not be around people because otherwise, he would get "panicky feeling," irritated, and tense.  The Veteran reported that his concentration was poor and that his short-term memory was bad.  On mental status examination, he was well-groomed and fully oriented.  His memory appeared grossly intact, his speech was clear and coherent, and he appeared to have average intellectual abilities.  His affect was appropriate, and his mood appeared dysthymic.  The Veteran denied recent suicidal ideation or any plans to harm himself or others.  He denied auditory hallucinations and expressed motivation for treatment.  The Axis I diagnosis was PTSD, and he was given a GAF score of 55.  It was noted that the Veteran could benefit from group and individual therapy, in addition to classes, offered at the PTSD residential treatment program, but the Veteran was not able to be admitted because of his herbal medicine use.  

An October 2007 Vet Center progress note provides that the Veteran reported that applied relaxation techniques were helping and that he was going to visit a friend in Indiana for a couple of weeks.  The Veteran added that when he visited his friend, he slept soundly and without interruption.  

The Veteran was afforded another VA PTSD examination in April 2008.  The Veteran was continuing to reside with his "lady friend" and their eight-year-old daughter.  The Veteran was casually dressed and neatly groomed.  He was alert, fully-oriented, and cooperative.  His speech was fluent and goal-directed, and his speech rate, flow, and intensity were within normal limits.  The content of the Veteran's verbalizations reflected logical thought processes, intact critical judgment, fair insight, and grossly unimpaired memory.  The Veteran did not exhibit any thought disorder or delusions, and he denied any auditory or visual hallucinations.  The Veteran's mood was dysphoric, and though he remained cooperative and respectful, his affect was intense and irritable.  He reported recurrent suicidal ideation and less frequent homicidal ideations.  However, he disavowed present plan or intent to harm himself or others, and he was noted as having no history of suicidal gestures of or interpersonal assault.  The Veteran endorsed persistent sad mood, poor appetite, feelings of hopelessness and frustration, and minimal life enjoyment.  The Veteran was noted as having nightmares due to his combat experiences that had increased over the several months preceding the examination, but he was unable to identify a single life experience or causative event to account for the change.  It was noted that with neither avocational interests nor hobbies, the Veteran spent much of his waking hours idle and thus susceptible to uninvited recollections of his service in the Persian Gulf.  The Veteran's daughter was noted to be the single positive influence in his current life circumstance.  The Veteran was given Axis I diagnoses of PTSD, combat-related, chronic; depressive disorder, not otherwise specified; alcohol abuse in full sustained remission; and cannabis abuse in early sustained remission.  The examiner rendered a GAF score of 50.  According to the examiner, since the prior VA examination, the Veteran had experienced neither a remission nor a significant abatement of symptoms.  The Veteran reported an exacerbation of symptoms (such as irritability and intrusive memories) that motivated him to seek admission to the stress treatment program at the Battle Creek VAMC.  The Veteran was reportedly on a wait list for the program.  According to the examiner, the Veteran's symptoms were moderate and episodically serious, and the resulting impairment in social and occupational function was serious.  

The Veteran was admitted to a VA inpatient PTSD treatment program in May 2008 and was discharged from the program in June 2008.  According to the May 2008 history and physical report on admission, the Veteran reported depression, isolation, nightmares, night sweats, concentration problems, employment problems, hypervigilance, increased anxiety, relationship problems, increased startle response, short-term memory problems, anxiety attacks, crying spells, flashbacks, difficulty controlling his anger, and intrusive thoughts.  He denied any current suicidal or homicidal ideations.  On mental status examination, the Veteran was alert, oriented, and cooperative.  There was no psychomotor agitation or retardation.  His mood was euthymic, and his affect was full.  His speech was clear, coherent, and relevant.  There was no evidence of psychosis, paranoia, or delusions.  The Veteran denied any auditory or visual hallucinations.  His insight, judgment, attention, and concentration were good.  His thinking was focused, and he had a logical thought process.  His GAF score on admission was 43.  

His June 2008 discharge summary provides that the Veteran was alert, oriented, and cooperative.  During his inpatient treatment, he was taking Atarax.  His mental status examination was duplicative of that which was conducted on admission.  His GAF score on discharge was 45/46, and he was not felt to be a danger to himself or to anyone else.  According to a VA social work note dated later in June, the Veteran reported depression upon arriving home from the inpatient PTSD program.  With the exception of his daughter, he was isolating himself from others, and he had not followed through with any outpatient follow-up.  He had intermittent thoughts of harm to his self or to others, but he denied such thoughts at the time of his treatment, and he had no active plans.  The Veteran reported being irritable.  He also indicated that his medications ran out and that he returned to using vitamins to manage his symptoms.  He was attempting to utilize positive coping mechanisms of going out for walks, spending time with his daughter, and doing projects around the house.  

The Veteran's Vet Center counselor since August 2004, D.C., wrote a letter regarding the Veteran's condition in June 2008.  According to the letter, one of the most difficult symptom clusters associated with the Veteran's PTSD was persistent symptoms of increased arousal with morbid sleep disturbances, anger, and hypervigilance.  According to D.C., the Veteran's capacity for social trust was destroyed by his combat experiences, which made the Veteran's PTSD more complex.  In D.C.'s clinical judgment, the Veteran's signs and symptoms required more than outpatient counselling, and he had suggested, almost from the beginning of their time working together, that the Veteran consider a multi-track treatment inpatient PTSD treatment program.  However, due to the Veteran's hypervigilance and anger, he was unable to consider this for many years, until recently, when the Veteran pursued inpatient treatment.  According to D.C., the Veteran's PTSD affected his life to the point where he was unable to pursue any gainful employment, and had difficulty with even basic interactions with his family.  D.C. added that the Veteran's family had reported the Veteran's isolation in the garage for hours and days at a time.  The Veteran was also unable to sleep without psychotropic medications, and he was unable to engage in even minimal social activities.  

The Veteran was afforded another VA examination in August 2011.  The examiner gave Axis I diagnoses of PTSD; alcohol abuse in full remission; and cannabis abuse.  He assigned a GAF score of 35, noting that the Veteran had major impairment with family relations, judgment, thinking, mood, and employment.  According to the examiner, the Veteran's PTSD resulted in total occupational and social impairment.  It was noted that the Veteran had not seen a mental health provider over the last two years.  He was not taking prescription medication, but he was taking unspecified over the counter remedies.  The symptoms that applied to the Veteran's condition were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short- and long-term memory (for example, retention of only highly-learned material, while forgetting to complete tasks), flattened affect, difficulty understanding complex commands, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work-like settings), an inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  

The examiner provided that taken alone, the Veteran's PTSD symptoms interfered in his maintaining employment, mostly secondary to his irritability, anger, threatening behavior, and impulsivity, as well as his other PTSD symptoms.  The examiner added that the Veteran had major impairment with family relations, judgment, thinking, mood, and employment.  The examiner also added that the Veteran had medical symptoms that would interfere in maintaining employment, including nausea, lethargy, and chronic pain.  

	Legal Analysis

Upon careful review of the evidence of record, the Board finds that the degree of the Veteran's PTSD symptomatology more nearly approximated a 50 percent disability rating for the period prior to April 8, 2008.  Particularly when considered as a whole, the evidence of record establishes that during this period, the Veteran has exhibited reduced reliability and productivity due to the symptoms of his PTSD, which have consisted of depressed mood, anxiety, sleep disturbances, memory impairment, suspiciousness of others, hypervigilance, and irritability.  Additionally, given some noted conflict between the Veteran and his partner, as well as social withdrawal and isolation, the record indicates a continued difficulty in establishing and maintaining effective social relationships.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence of record supports a 50 percent rating for the period prior to April 8, 2008.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension).  

However, the preponderance of the evidence is against a rating in excess of 50 percent prior to April 8, 2008, as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

As reflected in the Veteran's November 2006 VA PTSD examination report, the VA examiner considered the Veteran's history and reported symptoms, which included social isolation, hypervigilance, nightmares with night sweats, poor memory, difficulty becoming close with others and having appropriate interpersonal relationships, and little interest in, or enjoyment of, activities, and opined that overall, a GAF score of 52 was appropriate given the Veteran's moderate level of psychosocial and occupational dysfunction.  The Board finds significant that this GAF score is consistent with other noted GAF scores during the period prior to April 8, 2008.  As the Veteran's medical records reflect, his GAF scores were between 55 and 60 during this period, which indicates moderate symptoms or moderate difficulty in social or occupational functioning.  

While a March 2006 MMPI-2 psychiatric test suggested that the Veteran might feel suicidal, during the period prior to April 8, 2008, the Veteran denied any suicidal or homicidal ideations, and there were otherwise no findings suggestive of suicidal or homicidal thought.  Additionally, while the Board acknowledges that the Veteran indicated that his family was "afraid of [him]" in January 2005, and that the Veteran's spouse called a domestic violence hotline in December 2006 following a conflict with the Veteran, the objective medical evidence does not reflect that the Veteran was found to pose a danger to himself or others.  

The Veteran's November 2006 VA examination report and mental health treatment records prior to April 8, 2008 reflect speech that was clear, relevant, and/or coherent.  While the Veteran's speech was noted to be soft, the record does not reflect abnormalities, such as being intermittently illogical, obscure, or irrelevant.  

While the November 2006 VA examination report and mental health treatment records prior to April 8, 2008 indicate that the Veteran reported some panic attacks, instances of increased hypervigilance, lack of motivation, and feeling depressed or overwhelmed, the record does not tend to suggest that the Veteran's PTSD resulted in, or more nearly approximated, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  On the contrary, the record reflects that during the period prior to April 8, 2008, the Veteran had appropriate appearance and hygiene, and he demonstrated insight and intact judgment.  Moreover, as noted above, the Veteran's GAF scores during this period suggest a moderate level of impairment of social and occupational functioning.  

Additionally, while the Board acknowledges that the record indicates difficulty in establishing and maintaining effective relationships prior to April 8, 2008, the weight of the evidence is against a finding that the Veteran's PTSD resulted in an inability to do so.  While there is some indication of conflict between the Veteran and his partner prior to April 8, 2008, and instances of the Veteran stating that he needed to live by himself in the woods, they remained living together during this period, and the Veteran had a close relationship with his daughter.  Although the record reflects social isolation, it also demonstrates that the Veteran would make attempts to go out into the community and interact with people.  Moreover, in October 2007, it was noted that the Veteran was going to visit a friend for a couple of weeks.  

Finally, aside from reports of auditory hallucinations in January 2005 and May 2006, the record reflects that during the period prior to April 8, 2008, the Veteran otherwise denied perception disturbances, including auditory hallucinations.  Moreover, the record provides that the Veteran was alert and oriented, and that he exhibited no thought disorder.  

Thus, while the November 2006 VA examination report and mental health treatment records dated prior to April 8, 2008 document symptoms such as depressed mood, anxiety, sleep disturbances, memory impairment, suspiciousness of others, hypervigilance, and difficulty in establishing and maintaining effective social relationships, the evidence of record weight against a finding that the Veteran's symptoms during this period rose to the level of, or more nearly approximated, occupational and social impairment deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board recognizes that the symptoms enumerated under the schedule for rating mental disorders serve as examples of type and degree of symptoms, or their effects, that would justify a particular rating, and are therefore not dispositive.  See Mauerhan, 16 Vet. App. 436.  Nevertheless, for the reasons set forth above, a review of the evidence of record shows that for the period prior to April 8, 2008, the Veteran's disability caused, at most, moderate symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  Thus, the Board finds that the 50 percent evaluation assigned adequately portrays any impairment that the Veteran experienced due to his psychiatric disability for the period prior to April 8, 2008.  

For the period from April 8, 2008 to August 29, 2011, the Board finds that the Veteran's symptomatology more nearly approximated a 70 percent disability rating.  Particularly when affording the benefit of the doubt to the Veteran, the medical evidence of record suggests that beginning April 8, 2008, the date of a VA PTSD examination, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as recurrent suicidal ideations or thoughts of self harm, exacerbated irritability, difficulty controlling anger, anxiety, isolation, hypervigilance, and an inability to engage in social activities.  

As reflected in the April 2008 VA examination report, the examiner found that although the Veteran's symptoms were generally moderate, they were episodically serious and resulted in serious impairment of social and occupational functioning.  The Board finds significant that at the April 2008 VA examination, the Veteran reported an exacerbation of symptoms, such as irritability and intrusive thoughts, and that he was admitted to a VA inpatient PTSD treatment program in May 2008.  Moreover, records pertaining to the Veteran's inpatient admission reflect GAF scores of 43 on admission and 45/46 on discharge, which is indicative of serious symptoms or serious impairment in social or occupational functioning.  As set forth above, the April 2008 VA examination report and mental health treatment records from the time of the examination to August 29, 2011, reflect dysphoric mood, intense and irritable affect, recurrent suicidal ideation and/or intermittent thoughts of self-harm; increased irritability/anger, intrusive memories, hypervigilance and startle response, and crying spells.  The Board also finds significant that in June 2008 the Veteran's counselor of several years wrote that the Veteran's PTSD reached the point at which the Veteran was unable to pursue any gainful employment and was unable to engage in minimal social activities, given the Veteran's difficulty with basic interactions with his family and self-isolation, sometimes for days at a time.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record supports a 70 percent rating for the period between April 8, 2008, and August 29, 2011.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a).  

However, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the record does not indicate that the Veteran's PTSD caused, or more nearly approximated, total social and occupational impairment prior to August 29, 2011.  Although the Veteran has a serious disability due to PTSD, he exhibited few, if any, of the symptoms that are noted to warrant a 100 percent disability rating.  For instance, the record does not indicate gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that the Veteran reported recurrent suicidal ideation and some homicidal ideation at the April 2008 VA examination, in addition to intermittent thoughts of hurting himself or others in June 2008.  However, the Veteran has routinely denied any specific plan or intent to harm himself or others, and there are no objective findings that the Veteran presented a persistent risk of hurting himself or others.  Although the Veteran has reported some difficulty with short-term memory on admission to the VA inpatient PTSD treatment program, there is no indication of memory loss that rose to the level of forgetting the names of close relatives or own name.  On the contrary, at the April 2008 VA examination, the Veteran's memory was noted to be grossly unimpaired, and at the August 2011 VA examination, he was documented as having only mild memory loss (such as forgetting names, directions, or recent events) and some impairment of short- and long-term memory (for example, retention of only highly-learned material while forgetting to complete certain tasks).  There is no indication of neglect of personal hygiene, delusions or hallucinations, or disorientation as to time or place during the period between April 8, 2008, and August 29, 2011.  

Thus, even upon consideration of the fact that the symptoms enumerated under the schedule for rating mental disorders are not dispositive, see Mauerhan, 16 Vet. App. 436, and after resolving any reasonable doubt in favor of the Veteran, a review of the evidence of record supports a finding that for the period between April 8, 2008, and August 29, 2011, the Veteran's disability caused, at most, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  However, the evidence of record is against a finding of total occupational and social impairment on account of the Veteran's PTSD at any time prior to August 29, 2011.  

Finally, the Board has considered the Veteran's contention, as reflected in an April 2014 brief from his attorney, that the severity of his PTSD has been the same since 2006.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that the Veteran's PTSD has had an impact on his daily functioning.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 50 percent for the Veteran's PTSD prior to April 8, 2008, nor do they support a rating in excess of 70 percent during the period between April 8, 2008, and August 29, 2011.  

In summary, when resolving any reasonable doubt in favor of the Veteran, the Board concludes that an initial disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD prior to April 8, 2008.  The Board also concludes that a 70 percent disability rating, but no higher, is warranted for the Veteran's PTSD for the period from April 8, 2008, to August 29, 2011.  An initial rating of 50 percent, and a 70 percent rating for the period between April 8, 2008, and August 29, 2011, contemplates the frequency, severity, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a).  However, as set forth above, the weight of the evidence is against a finding that the Veteran's PTSD symptoms more nearly approximated total occupational and social impairment prior to August 29, 2011, and as such, the preponderance of the evidence is against assigning a rating in excess of 70 percent at any time during the course of the appeal.  

V.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  



	Factual Background

As an initial matter, because the above-noted facts pertaining to the Veteran's service-connected PTSD; chronic fatigue syndrome; and diffuse body, muscle, and joint pain are relevant to the Veteran's claim for a TDIU prior to August 29, 2011, they are incorporated herein.  

As reflected in the Veteran's April 2009 VA Form 9, in addition to briefs from the Veteran's attorney, such as those dated in April 2014 and February 2017, the Veteran contends that he is entitled to a TDIU prior to August 29, 2011, the date upon which the RO granted a 100 percent disability rating for the Veteran's PTSD.  

The Veteran has not submitted a TDIU application in support of his claim.  However, based on the Veteran's VA examination reports and SSA records, it appears that he last worked in September 2004.  His last position was a machine shop repairman from 1993 to 2004.  As reflected in an SSA disability report, the Veteran provided that he was fired from this position because he put his girlfriend on his insurance, and he had some conflicts with management.  The Veteran also indicated in his SSA disability report that his PTSD, Gulf War Syndrome, and depression rendered him unable to work as of September 2004.  Specifically, the Veteran indicated that his illnesses or conditions limited his ability to work because he did not get along well with others, had panic attacks, would become sick to his stomach, had lack of concentration, poor memory, difficulty going out in public, and pain in his joints.  As reflected in the November 2006 VA examination report, the Veteran provided that when he was last working, he did not avail any frequent sick leave or time off while he was working.  According to VA examination reports of record, it appears that the Veteran completed high school.  

For the period prior to August 29, 2011, the Veteran was service connected for PTSD, rated at 50 percent as of June 21, 2006, and 70 percent from April 8, 2008; a gastrointestinal disorder manifested by symptoms of diarrhea as due to undiagnosed illness, rated at 10 percent disabling as of June 1, 2006; residuals of tinnitus, rated at 10 percent disabling as of September 29, 1995; residuals of sinusitis, rated at 10 percent disability as of September 29, 1995; hearing loss, rated noncompensable as of September 29, 1995; residuals of skin rash, rated noncompensable as of September 29, 1995; tension headaches, rated noncompensable as of June 1, 2006; and, as set forth above, chronic fatigue syndrome and a chronic multi-symptom disability, to include symptoms of diffuse body, muscle, and joint pain.  Assuming, for the purpose of this decision that a compensable rating will be assigned to one or both of these disabilities effective June 21, 2006, the date of the Veteran's claim, the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU as of June 21, 2006, the date of the Veteran's claim.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU during the period on appeal, the Board must consider whether his service-connected disabilities precluded him from securing and following substantially gainful employment prior to August 29, 2011.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

According to a January 1996 VA skin examination, which is the most recent examination report of record for the Veteran's service-connected skin disorder, the Veteran was noted to have a history of chronic dry skin and occasionally pruritic red spots on his arms and abdomen.  He used over-the-counter lotions with improvement.  Objectively, the Veteran's upper extremities, abdomen, and back were slightly xerotic with very faint ill-defined patches of erythema on the abdomen.  There were no discrete cutaneous lesions.  He had a positive dermatographism test, and the diagnosis was asteatosis.  There were no noted contentions or findings regarding any impact of the Veteran's asteatosis on his occupational functioning.  

According to a February 1996 VA audio examination, the most recent of record, the Veteran had mild high-frequency sensorineural hearing loss bilaterally, in addition to bilateral tinnitus.  There were no findings regarding the impact of the Veteran's hearing loss or his tinnitus on his occupational functioning.  It was simply noted that ear protection was discussed, and the Veteran indicated that he understood.  

The Veteran was afforded a VA Gulf War examination in November 2006.  Findings and opinions regarding the Veteran's chronic fatigue syndrome and joint pain are discussed above.  With respect to his headaches, the Veteran reported constant, dull-like pain involving the whole head that was worse with tension and anxiety.  The Veteran was not taking any specific medications, and it was noted that with respect to his headaches specifically, there was no restriction of daily routine activities or usual occupational duties.  As for his sinusitis, it was noted that the Veteran had recurrent symptoms of sinus pressure, congestion, and discharge, once per month on average.  The symptoms would usually last for a few days to one week, more so during the winter months.  The Veteran was taking over-the-counter medications with some improvement, and he did not require any frequent antibiotics for sinus infections.  With respect to this chronic diarrhea, the Veteran reported four to five loose stools almost daily.  There were associated abdominal cramps, but no blood or constipation.  The Veteran was not taking any specific medication for his symptoms.  According to the examiner, on consideration of the Veteran's chronic fatigue syndrome; diffuse body, muscle, and joint pains; chronic tension headaches; recurrent sinus allergies; chronic diarrhea; and chronic insomnia, mostly likely related to psychiatric conditions, the Veteran was not prevented from performing his daily routine activities or sedentary job functions.  

In November 2007, an Administrative Law Judge (ALJ) issued a favorable SSA decision, in which it was found that the Veteran had been disabled from September 15, 2004, due to PTSD and recurrent moderate major depression with history of alcohol abuse with non-severe body aches.  According to the November 2007 decision, the Veteran was found to have the residual functional capacity to perform a full range of work at all exertional levels, but there were several nonexertional limitations.  For instance, the Veteran required minimal contact with supervisors and co-workers due to the Veteran's moderately limited ability to accept instructions, work as member of a team, or respond to changes in the work-setting.  It was also noted that the Veteran would not be able to sustain work on a full-time basis because of moderate limitations in his ability to complete a normal work day or normal work week without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The ALJ found that on consideration of the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers that the Veteran could perform.  
An August 2011 VA Gulf War examination report contained essentially the same findings with respect to the Veteran's chronic fatigue; diffuse body, muscle, and joint pains; chronic headaches; and chronic diarrhea as the November 2006 examination report, and the examiner opined that when considering the functional impact of these disabilities, they were not likely to prevent the Veteran from performing daily routine activities or sedentary job functions.  

In August 2016, a VA examiner provided a medical opinion regarding the impact of the Veteran's then-service-connected physical disabilities on occupational activities.  According to the examiner, the Veteran's service-connected tension headaches, symptoms of diarrhea due to undiagnosed illness, eczema, and sinusitis were not likely to impact his ability to obtain and maintain substantially gainful sedentary or physical employment.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, and weighing reasonable doubt in favor of the Veteran, the evidence of record supports a finding that, beginning April 8, 2008, the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.  In this regard, the Board finds that the April 2008 and August 2011 VA PTSD examination reports, in addition to the June 2008 letter from the Veteran's Vet Center counselor, provide the most probative evidence with respect to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment from April 8, 2008 to August 29, 2011.  

As documented above, the April 2008 VA PTSD examiner found that although the Veterans PTSD symptoms were generally characterized as moderate, they were episodically serious, and crucially, the resulting impairment in social and occupational function was deemed to be serious.  At the time of the April 2008 VA PTSD examination, the Veteran reported an exacerbation of symptoms, specifically, irritability and intrusive memories, in addition to recurrent suicidal ideations and some homicidal ideations.  Shortly thereafter, the Veteran was admitted to an inpatient VA PTSD treatment program, during which time he was noted to have increased startle response, concentration problems, and difficulty controlling his anger.  In June 2008, the Veteran reported intermittent thoughts of hurting himself or others, and he was isolating himself except for contact with his daughter.  Crucially, as reflected in the June 2008 letter from the Veteran's counselor of several years, his counselor provided that the Veteran's PTSD had reached the point at which the Veteran was unable to pursue any gainful employment, had difficulty with basic interactions with his family, and was unable to engage in even minimal social activities.  The Veteran's counselor noted that the Veteran's family had reported the Veteran's isolation in the garage for hours and days at a time.  Finally, as reflected in the August 2011 VA PTSD examination report, the examiner opined that the Veteran's PTSD resulted in total occupational and social impairment, and the Board finds no reason to doubt the examiner's assessment at the time of the examination.  When considering these objective medical findings, the evidence of record supports a finding that the Veteran's service-connected PTSD, alone, prevented him from securing or following substantial gainful employment from April 8, 2008, to August 29, 2011.  

However, the evidence of record is against a finding that the Veteran's service-connected disabilities prevented him from securing or following any gainful employment prior to April 8, 2008.  In this regard, the Board finds the November 2006 Gulf War and PTSD examination reports to be the most probative evidence of record with respect to the issue of entitlement to a TDIU prior to this date.  

As reflected above, the November 2006 VA PTSD examiner considered factors such as the Veteran's reported isolation, hypervigilance, relationship difficulties, sleep impairment, and depressed mood, and opined that the Veteran's PTSD resulted in moderate psychosocial and occupational dysfunction.  In this regard, although it was noted that the Veteran had trouble getting close to, and trusting, others, unlike later VA examination reports, the November 2006 VA PTSD examination report contains no findings regarding irritability or anger, or of thoughts of harm to others.  As detailed above, a finding of moderate occupational impairment is consistent with the Veteran's GAF scores prior to April 8, 2008, which ranged between 52 and 60.  

Additionally, with respect to the Veteran's physical disabilities, the Board finds it significant that according to the November 2006 Gulf War examination report, the examiner opined that on consideration of the Veteran's chronic fatigue; chronic diffuse body, muscle, and joint pain; chronic headaches; recurrent sinus allergies; chronic diarrhea; and chronic insomnia most likely related to psychiatric conditions, the Veteran was not likely prevented from performing sedentary work or daily routine activities.  A review of the examination report reflects that in rendering this opinion, the examiner considered the Veteran's reported symptoms and medical history, in addition to the fact that the Veteran reported that he did not avail himself of any frequent sick leave or time off when he was working, there was no history of incapacitating episodes or prolonged bed rest.  

As for the Veteran's bilateral hearing loss, tinnitus, and skin disorder, 1996 VA examination reports contain no contentions or findings regarding the impact of these disabilities on the Veteran's occupational functioning, and there is no indication in the record that the Veteran has asserted that these disabilities have contributed to an inability to obtain or maintain substantially gainful employment.  

Thus, while the Board acknowledges that this evidence supports a finding that the Veteran's ability to obtain or maintain substantial gainful employment was affected by his service-connected disabilities prior to April 8, 2008, it does not support a finding that the Veteran was unable to do so on account service disabilities alone prior to this date.  The November 2006 VA Gulf War examination report, in addition to 1996 VA skin and audio examination reports, weighs against a finding that the Veteran's service-connected physical disabilities would have prevented him from performing any type of employment.  In this regard, the examiner's finding that the Veteran would not be prevented from performing sedentary work on account of his chronic fatigue; chronic diffuse body, muscle, and joint pain; chronic headaches; recurrent sinus allergies; chronic diarrhea; and chronic insomnia most likely related to psychiatric conditions is highly probative.  While the Veteran's PTSD might have impacted his occupational functioning due this symptoms such as social isolation, hypervigilance, relationship difficulties, and depressed mood, the November 2006 VA examiner's finding that the Veteran's symptoms resulted in only a moderate level of occupational impairment is highly probative and is consistent with other mental health records dated prior to April 8, 2008, which also support a finding of moderate severity.  Particularly when considering this evidence along with the November 2006 Gulf War examination report and 1996 VA skin and audio examination reports, the evidence of record weighs against a finding that the Veteran was unable to perform any employment, including sedentary, when considering his service-connected disabilities in combination.  Moreover, the Veteran completed high school, and there is no indication in the record that the Veteran would have been prevented from performing administrative or clerical work on account of his education, skill, and/or service-connected disabilities prior to April 8, 2008.  As the record therefore reflects that the Veteran, at a minimum, was likely able to obtain and maintain sedentary employment prior to April 8, 2008, entitlement to a TDIU prior to this date is not warranted.  

The Board acknowledges that SSA granted disability benefits, effective September 2004, based on the Veteran's PTSD and recurrent moderate major depression with history of alcohol abuse with non-severe diffuse body aches.  However, the Board is not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nevertheless, the Board has considered the noted nonexertional limitations described in the November 2007 SSA decision, and finds compelling that the limitations were only characterized as moderate.  Moreover, as SSA's determination was based, at least in part, on the Veteran's age and factors such as the number of relevant jobs that existed in the national economy, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation and cannot consider factors such as age.  See 38 C.F.R. §§ 4.16, 4.19.  

The Board also acknowledges and credits the Veteran's contention that he was unable to work due to service-connected disabilities prior to April 8, 2008.  However, the Veteran's contention is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical opinions of record support a finding that the Veteran would not have been precluded from performing all types of work; instead, he likely would have been able to perform, at minimum, sedentary work.  Thus, while the evidence of record indicates that the Veteran's service-connected disabilities likely impacted his ability to engage in certain employment, it weighs against a finding that service-connected disabilities alone would have prevented him from obtaining and sustaining any kind of employment, including sedentary employment, prior to April 8, 2008.  Moreover, the combined schedular rating of at least 70 percent for the period prior to April 8, 2008, contemplates significant industrial impairment resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against awarding a TDIU for the period prior to April 8, 2008, that doctrine does not apply, and entitlement to a TDIU during that period must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for chronic fatigue syndrome, claimed as Gulf War Syndrome, is granted, subject to the laws and regulations governing payment of VA compensation.  

Entitlement to service connection for a medically unexplained chronic multisymptom disability, manifested by symptoms of diffuse body, muscle, and joint pain, and claimed as Gulf War Syndrome, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period prior to April 8, 2008, an initial increased rating of 50 percent for the Veteran's PTSD, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period from April 8, 2008, to August 29, 2011, a rating of 70 percent for the Veteran's PTSD, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

	(CONTINUED ON NEXT PAGE)
Entitlement to a TDIU for the period prior to April 8, 2008, is denied.  

For the period from April 8, 2008, to August 29, 2011, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


